                Case 3:18-cv-06371-LB Document 18 Filed 11/14/18 Page 1 of 2




 1   D. ASHLEY DOLAN
     dolanda@sec.gov
 2   Attorney for Plaintiff
     SECURITIES AND EXCHANGE COMMISSION
 3   100 F Street, NE
 4   Washington, DC 20549-5546
     Telephone: (202) 551-4512
 5   Facsimile: (202) 772-9228

 6                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
 7                                      SAN FRANCISCO DIVISION
 8
 9    SECURITIES AND EXCHANGE
      COMMISSION,
10                                                      Case No. 3:18-cv-06371
                      Plaintiff,
11
              vs.                                       NOTICE OF APPEARANCE
12
13    JEAN DANHONG CHEN, TONY
      JIANYUN YE, KAI HAO ROBINSON,
14    KUANSHENG CHEN, LAW OFFICES OF
      JEAN D. CHEN, A PROFESSIONAL
15    CORPORATION, TREE LINED
      HOLDINGS, LLC, and GOLDEN STATE
16    REGIONAL CENTER, LLC,
17
                      Defendants.
18
19
             D. Ashley Dolan, an attorney employed by the United States Securities and Exchange
20
     Commission, hereby enters her appearance as counsel for Plaintiff Securities and Exchange
21
     Commission.
22
23
      Dated: November 14, 2018                          Respectfully submitted,
24                                                      /s/ D. Ashley Dolan
25                                                      D. Ashley Dolan

26                                                      Attorney for Plaintiff
                                                        Securities and Exchange Commission
27
28
      SEC V. JEAN D. CHEN, ET AL.
      CASE NO. 3:18-CV-06371                           1                                 NOTICE OF APPEARANCE
                Case 3:18-cv-06371-LB Document 18 Filed 11/14/18 Page 2 of 2




 1                                     CERTIFICATE OF SERVICE

 2           I certify that on November 14, 2018, I caused the foregoing to be filed via the Court’s ECF

 3   system and for additional copies to be served on the following parties via electronic mail:

 4
     Thomas F. Carlucci
 5   Foley & Lardner LLP
     555 California Street, Suite 1700
 6   San Francisco, CA 94104
     TCarlucci@foley.com
 7   Attorney for Defendants
 8   JEAN DANHONG CHEN & LAW OFFICES OF JEAN D. CHEN

 9
     Martha Boersch
10   Boersch Shapiro LLP
     1611 Telegraph Ave, Suite 806
11
     Oakland, CA 94612
12   MBoersch@boerschshapiro.com
     Attorney for Defendants
13   TONY JIANYUN YE & TREE LINED HOLDINGS, LLC
14
15   Bruce B. Kelson
     Schnader Harrison Segal & Lewis LLP
16   650 California Street, 19th Floor
     San Francisco, CA 94108
17   bkelson@schnader.com
     Attorney for Defendants
18   KAI HAO ROBINSON & GOLDEN STATE REGIONAL CENTER, LLC
19
20   Karl Kronenberger
     Kronenberg Rosenfeld, LLP
21   150 Post Street, Suite 520
     San Francisco, CA 94108
22   karl@KRInternetLaw.com
23   Attorney for Defendant
     KUANSHENG CHEN
24
25                                                        /s/ D. Ashley Dolan
                                                          D. Ashley Dolan
26
27
28
      SEC V. JEAN D. CHEN, ET AL.
      CASE NO. 3:18-CV-06371                             2                                   NOTICE OF APPEARANCE
